USCA4 Appeal: 21-7400      Doc: 11         Filed: 02/23/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7400


        SEAN F. MESCALL; GERALD T. MESCALL,

                             Plaintiffs - Appellants,

                      v.

        UNITED STATES DEPARTMENT OF THE TREASURY; JANET YELLEN,
        Secretary of Treasury; BUREAU OF FISCAL SERVICE; COMMODITY
        FUTURES TRADING COMMISSION; NATIONAL FUTURES ASSOCIATION,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:21-cv-00253-RJC-DCK)


        Submitted: February 17, 2022                                  Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Sean F. Mescall, Gerald T. Mescall, Appellants Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7400      Doc: 11         Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               Sean F. Mescall and Gerald T. Mescall seek to appeal from the district court’s order

        denying their motions for leave to proceed without prepayment of fees and motion to

        appoint the United States Marshals to serve summons and complaint. This court may

        exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order the Mescalls seek to appeal is neither a

        final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       DISMISSED




                                                     2